DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 22, 2020 has been fully considered. All previous rejections are maintained for the reasons set forth in “Response to Arguments” section below. The following action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-4, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Howard (US 4,187,204), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.
.

5.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Howard (US 4, 187,204), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer, in further view of Rapaport et al (US 4,420,575).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

6. The rejection is adequately set forth on pages 9-10 of an Office action mailed on July 23, 2020 and is incorporated here by reference.

7.  Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Howard (US 4,187,204), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer, in further view of Chae et al (KR 2002054756).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.
.

Response to Arguments
9.  Applicant's arguments filed on December 22, 2020 have been fully considered.

10. With respect to Applicant’s arguments regarding the rejection of Claims 1-4, 6-14 under 35 U.S.C. 103 as being unpatentable over Heeb (US 4,243,548) in view of Howard (US 4,187,204), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer, it is noted that:
1) Howard discloses a system comprising a spray can and a paint composition dispensed in an aerosol form (abstract, col. 2, lines 42-46, 60-62); wherein the paint composition comprises a water-soluble acrylic or urethane resins (col. 4, lines 1-5, as to instant claims 9-10) and an amine or ammonia as a neutralizer therefor (col. 3, lines 61-65).  Howard further specifically cites that the amines “solubilize” the resin (col. 4, lines 21-22) and that such neutralization may not be 100% but sufficient to achieve water solubility (col. 4, lines 45-51). 
Thus, Howard teaches that the amine is used in the paint composition as a “solubilizer” for carboxyl-containing resins to increase their solubility, and thereby the composition of Howard will intrinsically and necessarily comprise “an amine solubilizer” as claimed in instant claim 11. 
2) It is further noted that the paint composition of Howard can also be dispensed from a pressure-tight can and under pressure conditions (col. 5, lines 42-50), i.e. in a Howard, the paint composition and liquid/compressed gas propellants appear to be combined as a one-part composition, i.e. the amine solubilizer, the resin and the propellants appear to mixed together (col. 6, lines 53-61). 
3) Given the paint composition of Howard comprises a carboxyl-containing resin, an amine to solubilize said resin and further carbon dioxide gas, therefore, the carbon dioxide will intrinsically and necessarily, at least partially and at least in minor amount, be solubilized by said amine along with said resin as well. “Products of identical chemical composition cannot have mutually exclusive properties” (See MPEP 2112.01).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the amount of used amine solubilizer to ensure the sufficient level of solubilization of the resin and other solubilizable components such as carbon dioxide to produce a stable composition, thereby arriving at the present invention.
4) Further, the monoethanolamine is known in the art as being a solvent for carbon dioxide absorption and comprises the highest theoretical absorption capacity of carbon dioxide, as evidenced by Lieberman ([0137]), therefore,  the monoethanolamine present in the carbon dioxide- and water-containing formulation of Heeb et al in view of Howard will intrinsically and necessarily, at least partially, not only neutralize and solubilize the resin, but will be reasonably expected to, at least in minor amount, absorb and dissolve, i.e. solubilize, the carbon dioxide present in said formulation, as well. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

5)  Further, with respect to Applicant’s arguments regarding obviousness to combine the teachings of Heeb et al and Howard, it is noted that:
   a) The citation of Howard to eliminate the presence of water as cited in col. 3, line 45 is cited as preferable, but not required. Howard shows that 8%wt of water can be present (col. 3, lines 25-28). On the other hand, Heeb et al recites the presence of water in amount of 12.9-17.5%wt as preferred but not required (col. 3, lines 40-42). Heeb et al does not teach away from the presence of water in amounts less than 12.9%wt, such as 8%wt.
    b) Howard recites that water presents “some source of corrosion and instability”, however, given the pressure-tight container of Heeb et al is made of a corrosion-resistant material or is having a corrosion resistant coating, the composition of Heeb et al in view of Howard would not present any corrosion-related problems. It is not clear what is meant by “some source of instability” caused by the presence of water as cited by Howard.
 Howard is a secondary reference, which was applied for the specific teachings of the use of amine solubilizer in pressurized paint formulations. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

6) It is further noted that rationale to combine references different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764